DATE 10/14/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      10/14/2015 9:04:49 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-42519

VOLUME                       PAGE                       OR          IMAGE # 67429882

DUE 10/23/2015                                        ATTORNEY 24055631

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         10/12/2015

REQUEST FOR FINDINGS OF FACT FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/13/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                                10/13/2015 3:56:25 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 7357398
                                                                                                        By: Irma Medina
                                                                                        Filed: 10/13/2015 3:56:25 PM

                                   CAUSE NO. 2014-42519

ALFREDO DE LA GARZA,                              §            IN THE DISTRICT COURT OF
INDIVIDUALLY and AS NEXT FRIEND                   §
FOR IASHIA DE LA GARZA and                        §
KATARINA DE LA GARZA, minors                      §
                                                  §
v.                                                §                HARRIS COUNTY, TEXAS
                                                  §
PENN VIRGINIA OIL & GAS, LP,                      §
PENN VIRGINIA OIL & GAS GP, LLC,                  §
MIKE FERGUSON, TRIFECTA                           §
OILFIELD SERVICES, LLC, CUDD                      §
PRESSURE CONTROL, INC.,                           §
ROYWELL SERVICES, INC. and OAKS                   §
PERSONNEL SERVICES, INC. d/b/a                    §
THE OAKS GROUP                                    §                215th JUDICIAL DISTRICT

     PENN VIRGINIA OIL & GAS, L.P. AND PENN VIRGINIA OIL & GAS GP LLC’S
                            NOTICE OF APPEAL

        Pursuant to Texas Rule of Appellate Procedure 25, Defendants, Penn Virginia Oil & Gas

GP, LLC and Penn Virginia Oil & Gas, L.P. (collectively “Penn Virginia”), file their Notice of

Appeal of this Court’s appealable Order on Penn Virginia’s Motion to Compel Arbitration and to

Abate, which was signed by the Honorable Elaine H. Palmer on September 11, 2015 (Exhibit

“1”), and the appealable Order on Penn Virginia’s Motion for Reconsideration of the Order

Denying the Motion to Compel Arbitration, which was signed by the Honorable Elaine H.

Palmer on October 12, 2015 (Exhibit “2”). In support of this Notice of Appeal, Penn Virginia

respectfully would show the following:

        1.     This case is pending in the 215th Judicial District Court of Harris County, Texas
               under Cause Number 2014-42519;

        2.     The Order denying Penn Virginia’s Motion to Compel Arbitration was signed on
               September 11, 2015. The Order denying Penn Virginia’s Motion for
               Reconsideration of the Order Denying the Motion to Compel Arbitration was
               signed on October 12, 2015;

        3.     Penn Virginia desires to appeal from the referenced Orders;
       4.      Penn Virginia appeals to the First or Fourteenth Court of Appeals, Houston,
               Texas;

       5.      Penn Virginia Oil & Gas GP, LLC and Penn Virginia Oil & Gas, L.P. are filing
               this notice;

       6.      This is an accelerated appeal pursuant to Texas Rule of Appellate Procedure 28.

       Penn Virginia respectfully requests that this Court take notice of Penn Virginia’s desire

and intention to appeal. Penn Virginia further requests that this notice be forwarded to the First

or Fourteenth Court of Appeals as required by the rules and/or local procedure so that Penn

Virginia may tender the appropriate fee to the appellate clerk and proceed with its appeal.

                                                     Respectfully submitted,

                                                     /s/ Kelly C. Hartmann
                                                     Thomas J. Smith
                                                       State Bar No. 00788934
                                                       tsmith@gallowayjohnson.com
                                                     Kelly C. Hartmann
                                                       State Bar No. 24055631
                                                       khartmann@gallowayjohnson.com
                                                     Alexis B. Hester
                                                       State Bar No. 24072807
                                                       ahester@gallowayjohnson.com
                                                     GALLOWAY, JOHNSON, TOMPKINS
                                                       BURR & SMITH
                                                     1301 McKinney, Suite 1400
                                                     Houston, Texas 77010
                                                     (713) 599-0700
                                                     (713) 599-0777 – facsimile

                                                     ATTORNEYS FOR DEFENDANTS, PENN
                                                     VIRGINIA OIL & GAS GP, LLC AND PENN
                                                     VIRGINIA OIL & GAS, L.P
                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
electronically, by and through the Court approved electronic filing manager, to participating
parties on this 13th day of October 2015, as follows:

John David Hart                                  J. Javier Gutierrez
LAW OFFICES OF JOHN DAVID HART                   Ana Laura Gutierrez
Wells Fargo Tower                                THE GUTIERREZ LAW FIRM, INC.
201 Main Street, Suite 1720                      700 East Third Street
Fort Worth, Texas 76102                          Alice, Texas 78332
Phone 817-870-2102                               Phone 361-664-7377
Fax    817-332-5858                              Fax     361-664-7245
Counsel for Plaintiffs                           Counsel for Intervenor,
                                                 John Paul Adame
Benjamin A. Escobar, Jr.
Brit T. Brown                                    J. J. Knauff
BEIRNE, MAYNARD & PARSON, L.L.P.                 The Miller Law Firm
1300 Post Oak Blvd., Suite 2500                  Turtle Creek Centre
Houston, Texas 77056                             3811 Turtle Creek Blvd., Suite 1950
Phone 713-623-0887                               Dallas, Texas 75219
Fax     713-960-1527                             Phone 469-916-2552
Counsel for Defendant, Cudd Pressure             Fax     469-916-2555
Control, Inc.                                    Counsel for Defendant,
                                                 Penn Virginia MC Energy, LLC


                                                   /s/ Kelly C. Hartmann
                                                   Kelly C. Hartmann
Pgs-1

RECSY
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    4

CASE NUM: 201442519__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)          CASE STATUS: READY DOCKET
STYLE: DE LA GARZA, ALFREDO (INDIVIDUALL VS TRIFECTA OILFIELD SERVICES LLC
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00043-0001 3PD 24032517 PENN VIRGINIA MC ENERGY LLC        KNAUFF, JERRY
_     00036-0002 3PP 03094550 CUDD PRESSURE CONTROL INC          BROWN, BRIT T
_     00032-0003 XDF          PENN VIRGINIA OIL & GAS L P
_     00023-0002 XPL 03094550 CUDD PRESSURE CONTROL INC          BROWN, BRIT T
_     00004-0003 XDF          PENN VIRGINIA OIL & GAS GP LLC
_     00041-0001 IVP 24045997 ADAME, JOHN PAUL (IND & ANF CE     GUTIERREZ, JO
_     00038-0001 IVP 24045997 ADAME, JOHN PAUL                   GUTIERREZ, JO
_     00016-0002 IVD 24072807 VIRGINIA OIL & GAS GP LLC          HESTER, ALEXI

==> (26) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    4

CASE NUM: 201442519__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)           CASE STATUS: READY DOCKET
STYLE: DE LA GARZA, ALFREDO (INDIVIDUALL VS TRIFECTA OILFIELD SERVICES LLC
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00006-0003 IVD 00788934 FERGUSON, MIKE                      SMITH, THOMAS
_     00040-0001 AGT          OAKS PERSONNEL SERVICES INC (D
_     00039-0001 AGT          FERGUSON, MIKE BY SERVING THE
_     00027-0001 AGT          OAKS PERSONNEL SERVICES INC (D
_     00026-0001 AGT          OAKS PERSONNEL SERVICES INC (D
_     00016-0001 DEF 24072807 VIRGINIA OIL & GAS GP LLC           HESTER, ALEXI
_     00015-0001 AGT          ROYWELL SERVICES INC (A DOMEST
_     00014-0001 AGT          CUDD PRESSURE CONTROL INC (A F

==> (26) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    4

CASE NUM: 201442519__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)           CASE STATUS: READY DOCKET
STYLE: DE LA GARZA, ALFREDO (INDIVIDUALL VS TRIFECTA OILFIELD SERVICES LLC
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00013-0001 AGT          TRIFECTA OILFIELD SERVICES LLC
_     00012-0001 AGT          FERGUSON, MIKE BY SERVING THE
_     00011-0001 AGT          PENN VIRGINIA OIL & GAS GP LLC
_     00010-0001 AGT          PENN VIRGINIA OIL & GAS L P (A
_     00006-0001 DEF 00788934 FERGUSON, MIKE                      SMITH, THOMAS
_     00005-0001 PLT 09147700 DE LA GARZA, KATRINA (MINOR)        HART, JOHN DA
_     00004-0001 DEF 24072807 PENN VIRGINIA OIL & GAS GP LLC      HESTER, ALEXI
_     00003-0001 PLT 09147700 DE LA GARZA, IASHIA (MINOR)         HART, JOHN DA

==> (26) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    4 -    4

CASE NUM: 201442519__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)          CASE STATUS: READY DOCKET
STYLE: DE LA GARZA, ALFREDO (INDIVIDUALL VS TRIFECTA OILFIELD SERVICES LLC
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0001 DEF 24072807 PENN VIRGINIA OIL & GAS (LP)       HESTER, ALEXI
_     00001-0001 PLT 09147700 DE LA GARZA, ALFREDO (INDIVIDU     HART, JOHN DA




==> (26) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP